Citation Nr: 0123388	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  99-24 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 decision letter from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which found that the appellant had no recognized 
military service with the Armed Forces of the United States.  
The appellant perfected a timely appeal of this 
determination.

On June 21, 2001, a hearing was held at the RO before the 
undersigned, who is a Member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct the hearing pursuant to 
38 U.S.C.A. § 7102 (West Supp. 2001).  A transcript of the 
hearing is in the file.


FINDING OF FACT

The U.S. Army Reserve Center has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U.S. Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101, 107, 5103A 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 
3.203 (2000).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist, and it also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103A, 5107 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this particular case, although the RO did not 
have the benefit of the explicit provisions of the VCAA, the 
RO nevertheless made reasonable efforts to develop the 
record, in that service verification was requested from the 
U.S. Army Reserve Personnel Center and reasonable efforts 
were made to obtain other relevant records identified by the 
appellant.  Additionally, by virtue of an RO decision letter 
dated April 1999 and a September 1999 Statement of the Case, 
issued during the pendency of this appeal, the appellant was 
given notice of the applicable legal criteria and the 
evidence necessary to substantiate his current claim.  
Lastly, in June 2001, the appellant presented testimony 
during a personal hearing before the undersigned Board 
Member.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the appellant in 
this case.  Therefore, further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. §§ 5103A, 5107.


Factual Background

The appellant filed a claim for VA benefits in January 1999.

In addition to his above-referenced claim, the appellant 
submitted supporting evidence to include a photocopy of the 
Extract of his appointment or designation to the Guerilla 
Services as a sergeant in November 1942.  Specifically, the 
appellant indicated that he served with the 53rd Infantry 
Regiment, 5th Military District, 51st Division, Camp Isarog.  
He also submitted a copy of a Discharge Certificate 
indicating he was honorably discharged in April 1945.  
Lastly, the appellant submitted his own affidavit, in 
addition to affidavits belonging to others, which were to the 
effect that the appellant served with the guerrilla forces in 
the Philippines.

Received in April 1999, was a March 1999 certification from 
the U.S. Army Reserve Personnel Center indicating that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including recognized guerrillas in the 
service of the United States Armed Forces.

In a June 2001 Board hearing, the appellant testified that he 
entered active service in March 1942.  He indicated that he 
was not issued a serial number, but he was with the 1st 
Battalion, 53rd Infantry Regiment, 5th Military District, 51st 
Division, Camp Esaro.  According to the appellant, this was a 
guerrilla unit, and he remained with this unit during his 
entire period of service.  While with this guerrilla unit, 
the appellant was a rifleman.  He advised that he was sent on 
a mission between March 1942 and November 1942; however, he 
did not remember the names of any particular American units 
or commanders his guerrilla force would have served with.




Legal Analysis

The threshold question that must be resolved in this case is 
whether the appellant has satisfied the requirements for 
basic eligibility for VA benefits.

The pertinent law provides that to become eligible for VA 
benefits the appellant must show that he had the type of 
service enumerated in 38 C.F.R. § 3.8.  For VA purposes, the 
term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2000).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2000).  
Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation 
and burial benefits.  38 C.F.R. § 3.8(a).  However, service 
as a Philippine Scout in the Regular Army inducted between 
October 6, 1945 and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8.

Service department certified recognized guerrilla service, 
and unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c) and 
(d).  For a Regular Philippine Scout or a member of one of 
the regular components of the Philippine Commonwealth Army 
while serving with USAFFE, the period of active service will 
be from the date certified by the Armed Forces as the date of 
enlistment.  38 C.F.R. § 3.9(a) (2000).

One claiming entitlement to VA benefits must qualify as a 
claimant by submitting evidence of service and character of 
discharge.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2000).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that the Secretary has lawfully promulgated 
regulations making service department findings "binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In the instant case, the service department has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board is bound by the finding of the service department 
and thus, finds that the appellant did not have recognized 
service so as to confer eligibility for VA benefits.  Since 
the law pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



ORDER

Legal entitlement to VA benefits is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

